Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 11, 2018

The Court of Appeals hereby passes the following order:

A18D0232. JARVIS WARE v. WHITFIELD SUPERIOR COURT.

      On August 11, 2017, the superior court entered an order denying filing of a
mandamus petition submitted by prisoner Jarvis Ware.1 Ware filed an application for
discretionary appeal on November 6, 2017.2 We lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-
35 are jurisdictional, and this Court cannot accept an application for appeal not made
in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989).
Because this application was filed 87 days after entry of the order Ware seeks to
appeal, it is untimely, and we lack jurisdiction to consider it. Accordingly, this
application is hereby DISMISSED.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/11/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.


      1
        The order contains a scrivener’s error. Although the caption of the order
suggests it is an order denying filing of a petition for a writ of habeas corpus, the
order actually denies filing of Ware’s mandamus petition.
      2
        Ware filed the application for discretionary appeal in the Supreme Court,
which transferred the matter to this Court.